Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an analyzer in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7,8, 11, 12, & 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (PGPub 2014/0268139) (Smith).

Regarding Claims 1 & 15, Smith discloses a high-resolution MEMS-Based Hadamard spectrometer (Fig. 1), comprising: 
at least one light source (Paragraph 15, not shown); 
a digital mirror device (DMD) (21, DLP MEMS mirror array) configured to reflect said Raman scattering light, the DMD comprising a plurality of micromirrors each selectively controllable between at least an ON state and an OFF state (Paragraph 16); 
at least one light detector configured to detect said Raman scattering light and to produce signals representative of the detected said Raman scattering light (17, Paragraph 31). The paragraph states the sought after spectral signature may be a Raman spectrum; and 
an analyzer in communication with the at least one light source, the DMD, the at least one detector (Paragraphs 26 & 27), and 
a non-transitory memory storing instructions (Paragraph 27), which instructions when executed cause the analyzer to: 
control the at least one light source to produce a beam of light for interrogating the sample (Paragraph 27). This is implied by the power supply and power management controller; 
control the DMD to place respective ones of the plurality of micromirrors in an ON state or an OFF state based on one or more known spectral shapes stored in the memory (Paragraph 31, Step 31); and 
process said Raman scattering light reflected by the micromirrors in the ON state and detected by the detector (Paragraph 31, Step 33).
The limitations of method claim 15 also are met by this disclosure. 
Regarding Claims 2 & 16, Smith discloses the aforementioned. Further, Smith discloses wherein the instructions when executed cause the analyzer to control the DMD to place respective ones of the plurality of micromirrors in an ON state or an OFF state to create a pattern that is representative of the one or more known spectral shapes stored in the memory (Paragraph 31, Hadamard word/encoding).
The limitations of method claim 16 also are met by this disclosure. 
	Regarding Claims 3 & 17, Smith discloses the aforementioned. Further, Smith discloses wherein the instructions when executed cause the analyzer to control the DMD to place respective ones of the plurality of micromirrors in an ON state or an OFF state to create a pattern that encompasses the one or more known spectral shapes stored in the memory (Paragraph 31, Hadamard word/encoding).
The limitations of method claim 17 also are met by this disclosure. 

	Regarding Claim 4, Smith discloses the aforementioned. Further, Smith discloses wherein the one or more known spectral shapes stored in the memory includes at least one said spectral shape that is representative of a Raman spectrum having a plurality of peaks (Paragraph 31). It is inherent that a Raman spectral signature will include Raman peaks in the wavelengths where the sample being tested for is known to have them. 
Regarding Claim 7, Smith discloses the aforementioned. Further, Smith discloses wherein the Raman scattering light is in a high wavenumber region (Paragraphs 23 & 38). Smith discloses that light can be a reference to many ranges within the electromagnetic spectrum including infrared which they state is 700 nm-15 µm. This range would cover the “Mid-IR” region that the HWN region is in and that other detectors may be included to extend the range into Mid-IR. 

	Regarding Claims 8 & 18, Smith discloses the aforementioned. Further, Smith discloses wherein the instructions when executed cause the analyzer to process the Raman scattering light, including causing the analyzer to quantify a level of concordance between the detected Raman scattering light and at least one of the one or more known spectral shapes (Paragraph 26). Analyzing the wavelengths with stored a data that may be used to determine the presence of one or more compounds is determining the concordance of the spectral data with particular spectral peaks associated with molecules as is commonly done in all spectroscopy including Raman. 
The limitations of method claim 18 also are met by this disclosure. 

	Regarding Claim 11, Smith discloses the aforementioned. Further, Smith discloses wherein the system includes a first dispersion element (Echelle grating 18) configured to disperse the Raman scattering light, and the first dispersion element is disposed to receive the Raman scattering light from the sample prior to Raman scattering light being incident to the DMD (see fig. 1).
Regarding Claim 12, Smith discloses the aforementioned. Further, Smith discloses wherein the system includes a second dispersion element (Echelle grating 19) configured to disperse the Raman scattering light, and the second dispersion element is disposed to receive the Raman scattering light reflected from the DMD, and the second dispersion element is configured to pass the Raman scattering light directly or indirectly to the detector (see fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 9, 13, 14, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith.

	Regarding Claim 5, Smith discloses the aforementioned but fails to explicitly disclose wherein the one or more known spectral shapes stored in the memory includes at least one said spectral shape that is representative of less than an entire Raman spectrum having a plurality of peaks; and wherein the at least one said spectral shape that is representative of less than said entire Raman spectrum is representative of a single said peak;
	However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Smith with wherein the one or more known spectral shapes stored in the memory includes at least one said spectral shape that is representative of less than an entire Raman spectrum having a plurality of peaks; and wherein the at least one said spectral shape that is representative of less than said entire Raman spectrum is representative of a single said peak because the identification of a Raman spectrum by a couple or a single peak is possible when the peak is in a known region to not have a Raman response, such as the cell silent zone, and would be done for reasons such as faster processing and less time needed for taking a measurement. 
Regarding Claims 9 & 19, Smith discloses the aforementioned but fails to explicitly disclose wherein the instructions when executed cause the analyzer to process the Raman scattering light, including causing the analyzer to quantify a level of out of concordance between the detected Raman scattering light and an inverse of at least one of the one or more known spectral shapes;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Smith with wherein the instructions when executed cause the analyzer to process the Raman scattering light, including causing the analyzer to quantify a level of out of concordance between the detected Raman scattering light and an inverse of at least one of the one or more known spectral shapes because measuring Raman absorption spectra and determining how closely the detected spectra match is functionally equivalent to measuring emission spectra and would be done based upon the type of sample being analyzed.  
Regarding Claim 13, Smith discloses the aforementioned. Further, Smith discloses one or more optical elements that are configured to create an asymmetric image on the DMD (Paragraph 34). Smith fails to explicitly disclose wherein the asymmetric image is such that a Raman scattering peak at a wavenumber spans in a vertical direction to align with one or more columns of said micromirrors in the DMD;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Smith with wherein the asymmetric image is such that a Raman scattering peak at a wavenumber spans in a vertical direction to align with one or more columns of said micromirrors in the DMD because the alignment of the Raman scattering peak at a wavenumber with the DMD depends on the gratings and where the mirrors need to focus the light in the optics system and would be done based upon 
Regarding Claim 14, Smith discloses the aforementioned but fails to explicitly disclose wherein the instructions when executed cause the analyzer to control the DMD to place respective ones of the plurality of micromirrors in an ON state or an OFF state to filter one or more peaks in a spectrum of said Raman scattering light;
However, the examiner takes official notice that this would be obvious to one of ordinary skill in the art; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Smith with wherein the instructions when executed cause the analyzer to control the DMD to place respective ones of the plurality of micromirrors in an ON state or an OFF state to filter one or more peaks in a spectrum of said Raman scattering light because the peaks in a Raman spectrum are the identifying “spectral shape” that one uses to identify which Raman signature is being detected and thus filtering for them allows for quick identification of the spectral shape and thus if the analyte being sought is present. .
Allowable Subject Matter
Claims 10 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As to Claim 10 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the instructions when executed cause the analyzer to process the Raman scattering light, including causing the analyzer to: quantify a level of concordance between the detected Raman scattering light and at least one of the one or more known spectral shapes; quantify a level of out of concordance between the detected Raman scattering light and an inverse of the at least one of the one or more known spectral shapes; and determine a ratio of the level of concordance and the level of out of concordance, in combination with the rest of the limitations of the claim. 
As to Claim 20 the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the step of processing said Raman scattering light includes: quantifying a level of concordance between the detected Raman scattering light and at least one of the one or more known spectral shapes; quantifying a level of out of concordance between the detected Raman scattering light and an inverse of the at least one of the one or more known spectral shapes; and determining a ratio of the level of concordance and the level of out of concordance, in combination with the rest of the limitations of the claim. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2877
October 11, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2877